Citation Nr: 0433737	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  02-15 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The RO determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a chronic acquired variously 
diagnosed skin disorder of the hands and feet.  

In conjunction with his new and material evidence claim, the 
veteran has also complained of musculoskeletal problems of 
the feet.  As this issue has been neither procedurally 
prepared nor certified for appellate review, and is not 
inextricably intertwined with the prepared and certified 
issue which is the subject of the current appeal, the Board 
is referring it to the RO for initial consideration and any 
indicated appropriate adjudicative action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The issue of entitlement to service connection for a chronic 
acquired variously diagnosed skin disorder on a de novo basis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
chronic acquired variously diagnosed skin disorder when it 
issued an unappealed rating decision in December 1993.

2.  Evidence received since the December 1993 decision bears 
directly and substantially upon the issue of entitlement to 
service connection for a skin disorder, and by itself or in 
connection with evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the December 1993 decision, wherein 
the RO denied entitlement to service connection for a skin 
disorder is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.160(d) (2004), 38 C.F.R. § 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a heart disorder has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of the benefit sought on 
appeal as to whether new and material evidence has been 
submitted.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Factual Background

By rating decision of December 1993, the RO denied service 
connection for skin rashes/lesions on the forearm.  In a 
discussion of the reason for denial of the claim, the RO 
noted that service medical treatment records revealed the 
presence of tinea pedis and mild pyoderma of the hands.  The 
RO determined that the skin conditions noted on active duty 
were not service-connected on the basis of having been acute 
and transitory and without any clinical residuals found on 
current examination.  

The veteran was notified of the RO's decision by a letter 
dated in January 1994 but did not perfect an appeal.  The 
relevant evidence associated with the claims file at the time 
of the December 1993 rating decision consisted of service 
medical records and an October 1993 VA examination report.

The veteran's service medical records show that the veteran 
was seen and treated for various skin complaints.  Diagnoses 
included tinea pedis.  

The veteran had a VA dermatology examination in October 1993, 
however, the examiner did not address any skin disorder of 
the feet.

Pertinent evidence associated with the claims file since the 
December 1993 rating decision includes VA outpatient 
treatment records dated from June 2001 to January 2003, and 
an August 2003 VA dermatology examination.

VA outpatient treatment records dated from June 2001 to 
January 2003 show that the veteran had numerous complaints of 
dry, itchy skin and was diagnosed with dermatitis/tinea of 
the bilateral feet and legs.  

The August 2003 VA dermatology examination reveals that the 
veteran had no complaints or problems pertaining to the skin 
other than thick toenails.  The diagnosis was onychomycosis, 
not related to military service.  


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  An RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
not applicable in this case because the veteran's claim was 
filed before August 29, 2001, the effective date of the 
amendment; specifically he filed his claim in May 2000.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


New & Material Evidence

The April 2001 RO determinations as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has been submitted.  The claim is therefore 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective August 29, 2001).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that the veteran did 
not have a chronic acquired skin disorder shown by the 
evidence of record which could be linked to active service as 
post service diagnosed skin disorders were different from 
those shown in service, were on another anatomic region of 
the body, considered to have been transient in nature and to 
have resolved without residuals disability.  

Additional medical evidence has been associated with the 
claims file since the December 1993 rating decision, and this 
additional evidence is clearly new and material because for 
the first time there is evidence of additional skin 
disability of the feet.  This evidence is new because it was 
not associated with the claims file prior to December 1993 
final denial.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the December 1999 rating 
decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's chronic 
acquired variously diagnosed skin disorder.  Hodge, supra.  
Consequently, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed skin disorder, the 
appeal is granted to this extent only.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in June 2003.

The veteran is again shown to have multiple skin disorders to 
include the feet.  What is needed is a VA special 
dermatological examination to ascertain whether any current 
skin disorders had their origin in service.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any skin disorders since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  



All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist who has not 
previously examined him including on a 
fee basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any chronic 
acquired skin disorder(s) which may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
skin disorder(s) found on examination 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a chronic acquired 
variously diagnosed skin disorder on a de 
novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection and may result in a denial.  
38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



